SCHEDULE A OPERATING EXPENSE LIMITS Fund Name and Class of Shares Fund Name and Class of Shares Maximum Operating Expense Limit* Brown Advisory Growth Equity Fund Advisor Shares 1.35% Investor Shares 1.15% Institutional Shares 1.00% Brown Advisory Value Equity Fund Advisor Shares 1.35% Investor Shares 1.15% Institutional Shares 1.00% Brown Advisory Flexible Equity Fund Advisor Shares 1.35% Investor Shares 1.15% Institutional Shares 1.00% Brown Advisory Small-Cap Growth Fund Advisor Shares 1.60% Investor Shares 1.40% Institutional Shares 1.25% Brown Advisory Small-Cap Fundamental Value Fund Advisor Shares 1.60% Investor Shares 1.40% Institutional Shares 1.25% Brown Advisory Opportunity Fund Advisor Shares Investor Shares 1.70% Institutional Shares 1.50% 1.35% Brown Advisory Maryland Bond Fund Investor Shares 0.80% Advisor Shares 0.60% Institutional Shares 0.55% - 1 - Fund Name and Class of Shares Maximum Operating Expense Limit* Brown Advisory Intermediate Income Fund Advisor Shares 0.80% Investor Shares 0.60% Institutional Shares 0.55% Brown Advisory Strategic Bond Fund Advisor Shares 0.95% Investor Shares 0.70% Institutional Shares 0.65% Brown Advisory Equity Income Fund Advisor Shares 1.35% Investor Shares 1.15% Institutional Shares 1.00% Brown Advisory Sustainable Growth Fund Advisor Shares 1.35% Investor Shares 1.15% Institutional Shares 1.00% Brown Advisory Tax Exempt Bond Fund Advisor Shares 0.80% Investor Shares 0.60% Institutional Shares 0.55% Brown Advisory-Somerset Emerging Markets Fund Advisor Shares 2.00% Investor Shares 1.75% Institutional Shares 1.60% Brown Advisory-WMC Strategic European Equity Fund Advisor Shares 2.00% Investor Shares 1.75% Institutional Shares 1.60% Brown Advisory Mortgage Securities Fund Advisor Shares 0.80% Investor Shares 0.60% Institutional Shares 0.55% Brown Advisory-WMC Japan Alpha Opportunities Fund Advisor Shares 2.10% Investor Shares 1.85% Institutional Shares 1.70% - 2 - Fund Name and Class of Shares Maximum Operating Expense Limit* Brown Advisory Multi-Strategy Fund Advisor Shares 2.00% Investor Shares 1.75% Institutional Shares 1.60% Brown Advisory Emerging Markets Small-Cap Fund Advisor Shares 2.35% Investor Shares 2.10% Institutional Shares 1.95% Brown Advisory Total Return Fund Advisor Shares 0.80% Investor Shares 0.60% Institutional Shares 0.55% * Expressed as a percentage of a Fund’s average daily net assets. As approved by the Board of Trustees:September 15, 2014. - 3 -
